DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thorp (U.S. Patent No. 3,701,454).
Regarding Claim 13, Thorp discloses apparatus for sealing an opening (figure 1), including: an opening 32 (figure 5) to a compartment defined by at least one edge (Figure 5); a seal layer 24 (Figure 1) sized and configured to cover said opening, said seal layer effectively adhered to at least substantially all of the edge of said opening (Figure 1), said seal layer having at least one tear line 46 (figure 1) defining a plurality of portions of the seal layer and positioned to extend at least 7File No. GAYER-P4053Ser. No. 15/892,322 partially over said opening (Figure 1).
Regarding Claim 14, Thorp discloses at least one tab associated with said tear line to initiate tearing along said tear line 36 (Figure 1).
Regarding Claim 15, Thorp discloses a method of temporarily sealing and unsealing an opening (Figure 1), including the steps of: providing an apparatus for 
Regarding Claim 16, Thorp discloses apparatus for sealing an opening (Figure 1), including: an opening in a container 32 (figure 5), said opening defined by at least one edge (Figure 5); a seal 24 (Figure 1) sized and configured to cover said opening, said seal effectively adhered to at least substantially all of said edge of said opening (figure 1), said seal having at least one tearable line formed therein 46 (Figure 1), said tearable line extending from said edge into and over said opening (Figure 1), said tearable line positioned and formed for selective tearing along said tearable line over said opening (Figure 1 and 3).
Regarding Claim 17, Thorp discloses a tab formed with said seal 36 (Figure 1), said tab adjacent said tearable line and extending from the rest of said seal to facilitate gripping of said tab by a user (Figure 1), said tab positioned and configured to assist a user gripping same to selectively tear said seal along said tearable line (Figure 1 and 3).
Terminal Disclaimer
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Therefore, the terminal disclaimer was disapproved.  The applicant can file a power of attorney that gives power to the attorney who is signing the terminal disclaimer and resubmit the terminal disclaimer or file a terminal disclaimer that is signed by the applicant.  No new fee required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 6-9, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,957,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reads on the claim of the application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,957,081 in view of Wang (U.S. Pub. No. 2010/0078435). Wang teaches a vent 321 (figure 1) in order to relieve pressure in the container. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.